IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          October 28, 2009
                                     No. 08-50418
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

ANTONIO ALCASAR-SANCHEZ,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:08-CR-11-ALL


Before JOLLY, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*
       Defendant-Appellant Antonio Alcasar-Sanchez (Alcasar) appeals his 48-
month sentence for being found illegally in the United States following a prior
deportation, in violation of 8 U.S.C. § 1326(a) and (b)(2). He claims that the
district court erred in relying upon the Presentence Investigation Report’s
characterization of his prior Washington conviction for second degree robbery as
a crime of violence for the purpose of enhancing his sentence by 16 levels
pursuant to United States Sentencing Guideline section 2L1.2(b)(a)(A)(ii).

       *
        Pursuant to Fifth Circuit Rule 47.5, the court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth in Fifth
Circuit Rule 47.5.4.
                                  No. 08-50418

      Because Alcasar did not raise this objection in the district court, we review
only for plain error. United States v. Mondragon-Santiago, 564 F.3d 357, 364
(5th Cir. 2009), cert. denied, 2009 WL 1849974 (U.S. Oct. 5, 2009). Although the
district court was silent as to whether the court was aware of and examined the
statute of conviction, any error does not require reversal under the plain error
standard because the district court had before it documents establishing that
Alcasar was convicted of second degree robbery under §§ 9A.56.210 and
9A.56.190 of the Revised Code of Washington. See United States v. Garza-Lopez,
410 F.3d 268, 273-74 (5th Cir. 2005).
      AFFIRMED.